Citation Nr: 0422946	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-22 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, with history of low back strain, currently evaluated at 
40 percent.

2.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder, status post-surgical 
repair, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1984.

This matter initially come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A March 2002 Board decision affirmed a February 2000 rating 
decision, and the veteran appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
January 2003, the Secretary filed a Motion To Remand and Stay 
Further Proceedings.  In his February 2003 response, the 
veteran did not oppose the motion. By order dated in March 
2003, the Court granted the motion, vacated the March 2002 
Board decision, and remanded the case to the Board for 
further review.  

In response to the Court's order, the Board remanded the case 
to the RO for compliance with the Court's decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), and issuance 
of a statement of the case (SOC) as concerns the veteran's 
claim for a total rating based on unemployability (TDIU).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

In January 2004, the Board again remanded this case to the RO 
so that certain procedural development could be undertaken.  
While the matter was in remand status, in an April 2004 
decision, the RO granted entitlement to TDIU.  That issue, 
therefore is moot.  The case is again before the Board and 
ready for final appellate review on the remaining issues as 
listed on the title page.  


FINDINGS OF FACT

1.  The veteran has been shown to have flexion of the 
lumbosacral spine to 30 degrees with continuing indications 
of chronic pain, no muscle spasm or tenderness, and pain on 
extremes of motion.  No tenderness of the vertebral column, 
arthritis, listing of the spine, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing of the joint space or 
disc disease has been identified.  Significant neurological 
changes have not been described.  Intervertebral disc 
syndrome (IVS) has not been clinically demonstrated.  

2.  Subsequent to September 26, 2003, the low back disorder 
was manifested by severe limitation of motion, and pain on 
motion, forward flexion to 30 degrees, but no evidence of 
unfavorable ankylosis of the entire spine.  

3.  Recurrent dislocation of the left shoulder is manifested 
by reported complaints of pain, recurrent dislocations, and 
reduced limitation of motion; flexion was shown to be 90 
degrees on most recent VA examination in 2004 and no 
arthritis, swelling, deformity, tenderness, weakness, 
fatigue, or lack of endurance has been noted.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a rating in 
excess of 40 percent for chronic low back pain with history 
of low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5295 (2003).

2.  Subsequent to September 26, 2003, the criteria for a 
rating in excess of 40 percent for chronic low back pain with 
history of low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.171a, Diagnostic Codes 5235-5243, as added by 68 Fed. Reg. 
51454-51458 (August 27, 2003).

3.  The criteria for a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II.

In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
May 2000 Statement of the Case (SOC), October 2001 and April 
2004 Supplemental Statements of the Case (SSOCs), October 
2003 and January 2004 Board remands, November 2003 letter, 
July 2002 letter, and associated correspondence issued since 
the appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the April 2004 SSOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the November 2003 letter.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Pertinent Laws and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  

Service connection for low back and left shoulder disorders 
was granted by rating action dated in September 1984.  The 
veteran is now in receipt of 40 percent and 20 percent 
disability evaluations, respectively, for those service- 
connected disabilities.  A claim for increased ratings was 
received in April 1999.

The veteran asserts that the symptoms associated with his 
service-connected low back and left shoulder disorders have 
increased in severity, are more severely disabling than 
reflected by the currently assigned disability evaluations, 
and warrant higher ratings.

II.  Increased rating for low back disorder

The record contains VA outpatient records dating from 1997 
through 2001 showing that the appellant sought regular and 
continuing treatment for what was recorded as escalating back 
symptoms, to include flare-ups of pain and muscle spasm with 
radiation which did not substantially respond to several 
types of medication.  Treatment also included participating 
in a pain management clinic and intensive courses of physical 
therapy.

The veteran was afforded a VA examination of the spine for 
compensation and pension purposes in December 1999.  It was 
recorded that the veteran's record had been carefully 
reviewed.  

The veteran rendered history to the effect that while engaged 
in a training exercise in 1981, he fell, injuring his low 
back.  He stated that since that time, he had had persistent 
pain in the low back area, but that a bone scan in 1989, X- 
rays in 1996 and magnetic resonance imaging (MRI) in 1998 and 
1999 were all reported to be within normal limits.  He said, 
however, that his back had gotten progressively worse, 
especially in recent months, and that he had been unable to 
continue employment as a result thereof since 1996.  The 
appellant related that he currently required multiple 
medications including Percocet, Vicodin, regular ibuprofen, 
and another type of inflammatory medication.  He stated that 
pain was constant without flare-ups, and that he could not 
detect any specific aggravating factors.  It was noted that 
he required the use of an aluminum crutch for the right 
shoulder in order to avoid pressure on the left lower 
extremity where pain radiated from the low back region.

Upon physical examination, the veteran was observed to be 
leaning heavily on an aluminum crutch in the right hand upon 
ambulating.  It was noted that when he walked without the 
crutch, he limped markedly favoring his left leg.  
Examination of the lumbosacral spine revealed that the 
location of pain was between L4-S1, but that there was no 
specific point tenderness.  There was mild exaggeration of 
the lumbosacral curve with slightly increased muscle spasms 
in the paraspinal region.  Straight leg raising was positive 
at 60 degrees on the left and was negative on the right.  The 
veteran claimed decreased pinprick sensation over the lateral 
aspect of the left thigh.  Forward flexion was to 70 degrees 
and extension backward was to 25 degrees.  Lateral flexion 
was 20 degrees and rotation was to 25 degrees with complaints 
of pain at all maximum motions.  The veteran was noted to be 
able to squat, toe heel and hop on the right leg, but refused 
to do so on the left. It was reported that no specific motor 
deficit could be detected. No clinical tests were conducted 
in light of recent MRIs.  A diagnosis of chronic lumbar 
strain with radiculopathy was rendered.

The veteran presented testimony at a personal hearing on 
appeal in April 2001 to the effect that he had severe low 
back pain with muscle spasm, which radiated into both legs, 
but that the left was worse than the right.  He said that he 
had to wear a back brace almost all the time, and also used 
magnets, a TENS unit and a cane to assist him in ambulating.  
The veteran stated that he was incapacitated by back pain at 
least once a week to the extent that he could not get out of 
bed, and this was the reason he could not engage in his 
regular employment in the electrical construction field.  It 
was reported that he sought regular treatment for back pain 
and had been prescribed a number of medications for relief of 
symptoms.

Documentation was received from the Social Security 
Administration (SSA) showing that the veteran was awarded 
disability benefits for back, leg, left shoulder, arm pain, 
and depression determined to be "severe" as defined by the 
Social Security Act and Regulations for which he was unable 
to engage in any exertional level on a consistent basis since 
April 1996.

The veteran's rehabilitation counselor at the North Carolina 
Department of Health and Human Services wrote in April 2001 
that his progress had been affected by a back problem that 
kept him from completing his educational program, that that 
he had had to withdraw from his classes during the Spring 
semester of 1999 due to disability, and had been physically 
unable to return.

The appellant underwent VA examination of the spine in May 
2001.  The claims file was available and was reviewed.  It 
was noted that he had a longstanding history of pain in the 
low back.  The veteran described daily aching pain 
exaggerated by any lifting over 20 pounds, or any twisting to 
the left side.  He did not describe a stiff back.  He said 
that he also had uncomfortable pain in the left lower 
extremity.  It was noted that he did not admit to weakness in 
the left leg, sensory changes or feeling to the feet, or 
lower extremity stumbling or weakness.  It was reported that 
the appellant had pursued help for years for such symptoms 
and that he was currently on a medication regimen of 
painkillers.  He said that he did not like to take muscle 
relaxants because they made him feel "dopey."  The examiner 
stated that the veteran reported that he did have some 
spasms, but that such symptoms and fasciculations were not 
clearly described.

It was noted that the veteran had a TENS unit which he said 
temporarily helped with his symptoms.  He also said that 
physical therapy also provided some relief, but that he was 
not able to continue that regimen due to insurance 
restrictions.  He related, however, that he did know some 
stretching exercises which he tried to do daily.

Upon examination, the veteran was observed to walk carefully 
using a cane with elbow support of the right hand.  He limped 
favoring his left leg.  There was normal curvature of the 
vertebral spine and no tenderness over the vertebral column.  
No muscle spasm was noted.  The muscles were nontender to 
palpation.  Upon range of motion maneuvers, the veteran was 
noted to have some stiffness and minor pain. Forward flexion 
was to 60 degrees.  He was able to flex the waist to 40 
degrees on the left and 40 degrees on the right.  It was 
noted that when he stretched the left back more than the 
right, he had pain in the left lower lumbar area.  Rotation 
was to 15 degrees on the left and 20 degrees to the right at 
the lumbar area with pain. Straight leg raising was to 70 
degrees on the left with some discomfort.  It was reported 
that he had no weakness or sensory deficits.  There was 1+ 
reflex in the knees and ankles, and he could stand on tiptoe 
and on his heels without pain.

The examiner concluded that although the veteran had events 
and symptoms consistent with some disc disease, none had been 
seen by repeated imaging.  It was noted that the appellant 
had developed no further stigma, disc degeneration, or other 
structural abnormality of the lumbar spine.  Some mild facet 
change was seen on one set of X-rays.  It was found, however, 
that it was not likely that they would cause the type of pain 
exhibited by the veteran.  An X-ray of the lumbosacral spine 
was interpreted as showing a normal study as previously found 
in July 1996.  A diagnosis of chronic lumbosacral strain was 
rendered.

The record contains VA outpatient records dating from 2001 
into 2004 showing that the appellant sought regular and 
continuing treatment for what was recorded as chronic back 
pain.  Treatment included participating in courses of 
physical therapy.  In March 2002 it was noted that he was 
doing exercises.  It was noted that there were no clear 
neurological symptoms related to his low back pathology.

The appellant underwent VA examination of the spine in March 
2004.  The claims file was available and was reviewed.  It 
was noted that constant low back pain usually in the same 
place.  The pain increased with flare-ups.  Treatment had 
been conservative.  Flare-ups could be brought on by 
stooping, bending lifting, or anything strenuous.  There were 
no reports of numbness, weakness, bladder or bowel 
complaints, or erectile dysfunction.  

Upon physical examination, there were no deformities noted.  
Upon range of motion maneuvers, the veteran was noted to have 
pain with all of the movements.  Forward flexion dorsolumbar 
spine was to 30 degrees out of 90 degrees; extension was to 5 
degrees out of 30 degrees, lateral flexion was to 10 degrees 
to the right and to 5 degrees to the left out of 30 degrees, 
and lateral rotation was to 10 degrees, bilaterally out of 45 
degrees.  There was no evidence of fatigue, weakness, or lack 
of endurance.  There was painful motion but no spasm, 
weakness, or tenderness.  There were no postural 
abnormalities or fixed deformities.  There was no evidence of 
intervertebral disc syndrome.  The diagnosis was lumbosacral 
strain with residuals and degenerative disc disease.  

The veteran's service-connected chronic low back pain with 
history of low back strain is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
A 20 percent rating is assigned where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.

The service-connected low back disability may also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
pertaining to limitation of motion.  Moderate limitation of 
motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5292.  
A 40 percent evaluation requires severe limitation of motion.  
Id.

Another potentially applicable diagnostic code in this case 
is 38 C.F.R. § 4.71a, Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Id

It is also noted that the regulations for rating disc 
syndromes changed in August 2002, effective September 2002.  
The RO considered these new provisions in the April 2004 
SSOC.  It is noted that these provisions later were 
renumbered effective in September 2003, but there was no 
substantive change.  These new provisions provide for ratings 
based on incapacitation.  Incapacitation has not been shown 
or alleged in this case.  Ratings can also be assigned, 
separately, for neurological and orthopedic impairment.  In 
this case, there is no ratable neurological impairment shown.  
Notwithstanding, the RO considered the new provisions, which 
will be discussed below.  

A review of the record as to the low back reveals that the 
veteran has complained of and sought continuing treatment for 
a chronic pain process which he states has only been 
temporarily relieved by all treatment modalities, to include 
physical therapy, multiple medications, a back brace and a 
cane.  VA outpatient records attest to radiating pain, some 
muscle spasm and limitation of motion.  The objective 
findings upon VA examination in December 1999 indicated 
reduced range of motion with pain at extremes of motion, as 
well positive straight leg raising on the left and reported 
decreased pinprick sensation over the left thigh.  When 
further examined by the VA in May 2001, it was observed that 
he continued to walk with a cane with elbow support at the 
right hand with a limp favoring his left leg.  There was 
further reduction in flexion to 60 degrees and other motion 
maneuvers were similarly reduced.  The clinical findings at 
that time did show, however, that there was no tenderness of 
the vertebral column, that there was a normal lumbar 
curvature and that the muscles were not tender upon 
palpation.  The examiner specifically pointed out that there 
was no evidence of disc disease on X-ray despite reported 
symptoms, which might be consistent with such.  No arthritis 
was identified on X-ray.  Finally, when examined in March 
2004, all forward flexion was reduced to 30 degrees and all 
other motion maneuvers were reduced and painful.  There was 
no spasm, tenderness, or weakness.  There were no postural 
abnormalities or fixed deformities.  There was no evidence of 
intervertebral disc syndrome.  

Prior to September 26, 2003, the Board points out that the 
appellant was already in receipt of the maximum schedular 
rating for lumbosacral strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, without findings of listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing of the joint 
space.  As well, he would not be entitled to a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 in the absence 
of intervertebral disc disease.  It is noted that no current 
disc degeneration or abnormality was identified.  The past 
spasm must be considered secondary to the strain.  Pronounced 
intervertebral disc syndrome findings are not demonstrated.  
The Board thus concludes that the findings on the whole do 
not evince disability of such severity, which would warrant a 
higher disability evaluation under any other potentially 
applicable rating code.  Although the appellant is shown to 
have significant reduction in mobility at virtually all 
ranges of motion of the lumbar spine, these findings do not 
comport with more than the criteria for a 40 percent 
disability evaluation for lumbosacral strain and limitation 
of motion of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295, respectively.  

Although higher evaluations are provided under 38 C.F.R. § 
4.71a, Diagnostic Codes 5286 and 5289 (2003) for ankylosis of 
the spine and under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) for pronounced intervertebral disc syndrome, these 
Diagnostic Codes are not applicable to this case.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome of the 
lumbar spine.  The Board notes that the rating criteria for 
evaluating intervertebral disc syndrome were recently amended 
as of September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  However, intervertebral disc disease 
syndrome is not a part of the service-connected disability 
and the new provisions are not applicable to the veteran's 
claim.  In this regard, the VA examiners in May 2001 and 
March 2004 reported no evidence of intervertebral disc 
disease.  Accordingly, neither the old nor the amended 
version of Diagnostic Code 5293 is applicable to this case.

The appellant has generally stated and testified that he 
experiences more severe disability associated with his low 
back, the existing clinical record does not demonstrate 
medical evidence to support his complaints.  The records show 
severe limitation of motion, nevertheless he retained 
significant back movement and function.  His low back 
disability was not shown to preclude ambulation or other 
functions, albeit these activities were limited by his back 
pain as contemplated by the 40 percent rating in effect.  
Furthermore, his back pain was not described as excruciating 
in severity.  The Board observes that it has been reported 
that X-rays of the lumbar spine have consistently been 
normal, or that any changes seen would not support the type 
of pain as reported by the veteran.  The evidence does not 
provide a basis for concluding that the veteran's 
symptomatology meets the criteria for a higher rating under 
any applicable schedular rating criteria, and, in view of the 
lack of more substantial objective findings of pathology, it 
must be found that the 40 percent disability rating already 
in effect contemplates any functional losses due to pain.  
See 38 C.F.R. § 4.40, 4.45, 4.59.  Therefore, a rating in 
excess of 40 percent for the service-connected low back 
disability must be denied.

Increased Evaluation Claim Subsequent to September 26, 2003

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51454 (August 
27, 2003).  In November 2003, VA provided the veteran was the 
new regulatory criteria used for the evaluation of disease 
and injuries of the spine.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.

As noted previously, there are separate rating criteria for 
evaluating intervertebral disc syndrome under the new rating 
criteria, effective September 26, 2003.  However, as service 
connection has not been established for intervertebral disc 
syndrome, these criteria are not for application in the 
instant appeal.  In addition, as the medical evidence of 
record does not show that the veteran has unfavorable 
ankylosis of the entire thoracolumbar or of the entire spine, 
an evaluation in excess of 40 percent for the service-
connected chronic low back pain with history of lower back 
strain is not warranted under the new rating criteria, 
effective September 26, 2003.

While the veteran experiences limitation and painful motion 
of the lumbar spine as a result of the service-connected 
chronic low back pain with history of lower back strain, the 
new rating criteria incorporate pain into the currently 
assigned 40 percent disability evaluation.  Therefore, a 
separate evaluation for painful motion is inappropriate under 
the new rating criteria, effective September 26, 2003.

The veteran does not meet the criteria for an increased 
rating in excess of 40 percent for his service-connected 
chronic low back pain with history of lower back strain under 
the new rating criteria for evaluating disease and injuries 
of the spine, effective September 26, 2003, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.  

Although the veteran has been granted a TDIU rating, that 
award was based upon the totality of his service-connected 
disabilities and not solely upon the impairment of his low 
back disorder.  There is also no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the low back disorder alone that would take the case outside 
the norm so as to warrant an extraschedular rating.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the provisions of 38 
C.F.R. § C.F.R. 3.321(b), was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  To the extent that the low 
back disorder contribute to cause unemployability, that 
effect is recognized in the TDIU rating.



III.  Increased rating for left shoulder disability

Service medical records reveal that the veteran is right 
handed.

The veteran's service-connected recurrent dislocation of the 
left shoulder, status post surgical repair, is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2003).  A 20 percent evaluation is 
warranted for frequent or infrequent episodes of dislocation 
of the scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level.  Id.

The service-connected left shoulder disability is also 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
pertaining to limitation of motion.  A 20 percent evaluation 
is warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
Id.

VA outpatient records dating from 1997 reflect little or no 
complaint referable to the left shoulder until 2000, when 
symptoms of chronic pain began to appear.  In February 2000, 
the veteran underwent comprehensive consultation for left 
shoulder symptomatology.

The veteran was afforded a VA joints examination for 
compensation and pension purposes in December 1999 whereupon 
it was recorded that the medical records had been closely 
reviewed.  The appellant rendered history to the effect that 
while engaged in training exercises in 1984, he dislocated 
his left shoulder, which had required surgery.  He stated 
that since that time, he had had no further dislocations, but 
did continue to experience an "uncomfortable sensation" as 
if it were going to dislocate.

It was reported that review of the medical record revealed 
that left shoulder X-rays had been negative and that this had 
been confirmed by a private physician the past year, 
according to the veteran.  He stated that the disability did 
not appreciably interfere with his daily activities except 
that overhead motions bothered him, and that he had pain at 
night for which he took medication.  It was noted that he had 
had extensive physical therapy, which had helped somewhat, 
but that in general, the left shoulder had remained the same 
over the years without change.

Physical examination of the left shoulder disclosed no 
swelling, tenderness, deformity or apparent clinical 
abnormality except for some mild limitation of motion.  
Abduction was limited to 160 degrees and external rotation 
was to 80 degrees.  It was reported that forward elevation 
and internal rotation were normal at 180 and 90 degrees, 
respectively.  No crepitus was elicited.  There was a well- 
healed five-inch scar over the anterior aspect of the joint 
head.  It was noted that there was painful joint motion only 
at the maximum range of motion points.  The examiner 
indicated that ankylosis was "not applicable."  A diagnosis 
of status, postoperative recurrent dislocation of the left 
shoulder was rendered.

The veteran presented testimony at a personal hearing on 
appeal in April 2001 to the effect that his shoulder 
dislocated approximately once a month or every other month.  
He said that he had limitation of function in that he could 
not move his arm in a backward motion, could only work 
overhead a few minutes when he was working.

The veteran's left shoulder was examined by the VA in May 
2001.  It was noted that the claims file was available and 
reviewed.  On this examination, additional history was noted 
to the effect that he had undergone a Putti Platt procedure 
in 1984 and that since that time, had had only two severe 
displacements or dislocations.  The appellant stated that his 
arm frequently hurt upon abduction or lifting away from the 
body, and that he felt some slipping in the shoulder, but 
that he could reduce this before a frank dislocation.  The 
veteran related that he currently had daily aching in his 
shoulders, and pain when he tried to lift anything over 20 
pounds, or if he tried to lift the arm to the level of the 
shoulder or with any weight. He indicated that he had had 
some relief with physiotherapy in the past, and had been 
prescribed various pain medications.

Upon physical examination, it was noted that the appellant 
did not have flare-ups of pain, use a brace or prosthesis, or 
have arthritis of the left shoulder.  It was recorded that he 
could not lift his shoulder for physical work for any gainful 
occupation.  It was indicated that fortunately, he was right- 
handed.  The shoulder was observed to be symmetrical save for 
a well-healed and asymptomatic five-inch anterior scar, 
secondary to the Putti Platt procedure.  There was no 
external deformity or fasciculations.  No tenderness was 
elicited upon palpation.  It was reported, however, that the 
appellant did have painful motion on resting.  Forward 
flexion was to 180 degrees.  There was some impingement felt 
upon release of the shoulder. Abduction was to 120 degrees 
with pain.  Extension was to 40 degrees and pain free.  
External rotation was to 20 degrees and produced pain. 
Internal rotation was painless to 90 degrees.  The examiner 
noted that there was slight crepitation indicative of likely 
anterior instability.  An X-ray of the left shoulder was 
interpreted as showing very mild cystic changes compared with 
a study in March 1992, but was otherwise unremarkable.  A 
diagnosis of dislocation of the left shoulder, postoperative 
Putti Platt procedure, with residual painful limitation of 
motion and anterior instability was rendered.  

The veteran's left shoulder was most recently examined by the 
VA in March 2004.  It was noted that the claims file was 
available and reviewed.  The veteran reported daily pain and 
stiffness of the left shoulder.  Flare-ups were experienced 
with any strenuous activity.  He reported recurrent 
dislocations.  There was no inflammatory arthritis.  

Range of motion was as follows: forward elevation was to 90 
degrees, abduction was to 90 degrees; internal rotation was 
to 90 degrees, and external rotation was to 0 degrees.  He 
experienced pain with all movements and stopped when the pain 
began.  There was no evidence of fatigue, weakness, or lack 
of endurance.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movements, or 
guarding of movement.  There was no ankylosis.  The diagnosis 
was recurrent dislocation, left shoulder, status post 
operative with recurrent dislocations after surgery.  He did 
not use a prosthesis or have arthritis of the left shoulder.  

The most recent clinical findings with respect to the 
service-connected left shoulder disability reflect that the 
appellant has sought treatment for pain of the left shoulder 
with significant activity restrictions.  However, he was 
shown to be able to raise his left arm to at least shoulder 
level as evidenced by flexion to 90 degrees on VA examination 
in March 2004.  While abduction was shown to be somewhat 
reduced on VA examinations in 1999, 2001, and 2004 as well as 
pain on motion maneuvers, a marked degree of such was not 
demonstrated.  No swelling, fatigue, weakness, lack of 
endurance, deformity, fasciculations, or tenderness has been 
noted.  Radiological study does not reveal that the appellant 
has any arthritis of the left shoulder, and frequent shoulder 
dislocation has not been clinically documented.  Left 
shoulder motion is not limited to 25 degrees from the side 
which would comport with a 30 percent rating in this regard 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board 
thus finds that as the veteran is in receipt of the maximum 
schedular rating for recurrent shoulder dislocation of the 
minor arm under 38 C.F.R. § 4.71a, Diagnostic Code 5202, the 
20 percent disability evaluation currently in effect 
adequately contemplates any and all reported dislocations, to 
include functional loss due to pain with consideration of 38 
C.F.R. § 4.40, 4.45, 4.59 and DeLuca.  It is also found that 
he is not entitled to a higher disability evaluation under 
any other potentially applicable disability code for the left 
shoulder.  An increased rating in this regard must thus be 
denied.

Although the veteran has been granted a TDIU rating, that 
award was based upon the totality of his service-connected 
disabilities and not solely upon the impairment of his left 
shoulder.  There is also no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the left shoulder alone that would take the case outside the 
norm so as to warrant an extraschedular rating.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the provisions of 38 
C.F.R. § C.F.R. 3.321(b), was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  To the extent that the left 
shoulder disability contribute to cause unemployability, that 
effect is recognized in the TDIU rating.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for chronic low back pain, 
with history of low back strain, currently evaluated at 40 
percent is denied. 

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder, status post-surgical repair, currently 
evaluated at 20 percent is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



